DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered, but were not found fully persuasive. The rejection has been modified in light of amended claim language.corresponding to] instructions for ID-association generation stored on the server, in keeping with the principle that information stored in one part of a given network is accessible to and executable by a device in another part of that network. Therefore, it would be obvious to one of ordinary skill in the art to send the data of control unit 210, pertaining to initiating, storing, and executing ID-association generation instructions, to the hospital terminal 400, such that this data is readily accessible (and executable by the terminal’s controller 410) to a clinician or medical professional working on-site. The examiner has slightly modified the rejection of claim 1 with regards to this element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103as being unpatentable over  JP 2013156919 A to Inoue et al, henceforth Inoue (see attached machine translation with relevant page and annotated paragraph numbers), in further view of Habib (see attached NPL; Habib et al, A novel authentication framework based on biometric and radio fingerprinting for the IoT in eHealth, SMART 2014 : The Third International Conference on Smart Systems, Devices and Technologies).
Regarding claim 1, Inoue teaches:
wherein a physiological information transmission system (“biological information measuring system”) comprising at least one physiological information detection sensor (biological information measuring apparatus 100) and an information processing apparatus (hospital terminal 400, p. 1 [001]), 
wherein the information processing apparatus includes: a sensor identification information acquiring section configured to acquire sensor identification information of the physiological information detection sensor, the sensor identification information acquiring section being capable of reading a bar code corresponding to the sensor identification information (“Acquisition of the measurement device ID… is performed by the control unit 410,” operating in tandem with barcode reader 431, p. 5 [0012]); 
a living body identification information acquiring section (control unit 410, operating with barcode reader 431, p. 6 [003]) which is configured to acquire living body identification information of a living body, the living body identification information being capable of reading a bar code corresponding to the living body identification information (“acquisition of patient ID and nurse ID…by the control unit 410” p. 5 [0012]); 
 a controller (control unit 110, together with operating unit 430 and barcode reader 431 which “operate an application for reading ID, step 101” (pg. 5 [0013]; pg. 6 [0001])) configured to generate first association information associating the sensor identification information which is acquired by the sensor identification information acquiring section (“measurement device ID” pg. 5-6), and the living body identification information of the living body which is acquired by the living body identification information acquiring section with each other (“patient ID” pg. 5-6; further see p. 5, [0013] and p. 6, [001-[003]; the patient ID list and device ID lists are stored in tandem in storage 420 (pg. 7 [007]); the fact that the control unit 410 transmits measurement device ID, patient ID and a nurse ID [together] to a relay server 200 provides further evidence of the information association of device ID and patient ID). That is, the hospital terminal is a multi-component system, inclusive of a control unit, and existing in the same network as the relay server. Because the hospital terminal 400, “can access the relay server 200,” inclusive of control unit 210, and because the terminal itself comprises a control unit, memory, and operation unit, the terminal can initiate, store, and execute the [data corresponding to] instructions for ID-association generation stored on the server, in keeping with the principle that information stored in one part of a given network is accessible to and executable by a device in another part of that network. Therefore, it would be obvious to one of ordinary skill in the art to send the data of control unit 210, pertaining to initiating, storing, and executing ID-association generation instructions, to the hospital terminal 400, such that this data is readily accessible (and executable by the terminal’s controller 410) to a clinician or medical professional working on-site.
and a first transmitter (“a communication unit mounted on the main body 400M” under the control of “control unit 410” pg. 4 [007]) configured to transmit the first association to the physiological information detection sensor (biological information measurement device 100, p. 5 [011]) 
and the physiological information detection sensor includes: a physiological information detector configured to detect physiological information of the living body (device 100); at least one storage section  configured to store the sensor identification information of the own sensor (“the memory 120 stores a self-measuring device ID” p.  3 [001])
a receiver ( “control unit 110 works as the ID acquisition control unit,” for example, in tandem with communication unit 190 (pg. 7 [011]) configured to receive the first association information which is transmitted by the first transmitter (“communication unit mounted on main body 400M,” pg. 4 [005]) of the information processing apparatus; 
a determining section (control unit 110) configured to determine whether or not the first association information received by the receiver contains the sensor identification information of the own sensor which is stored in the storage section when the receiver receives the first association information (control unit 110 references storage unit 120, which contains the “measuring device ID,” see “the control unit 110 performs…”an operation in response to, “…when the received measurement device ID matches the self-measurement device ID stored in the memory 120” pg. 11 [002])
and a second transmitter (control unit 110 acting in tandem with communication unit 190, see “the control unit 110 works as a transmission control unit, and the patient ID…and the confirmed biological information are transmitted as communication data G to the hospital information server 300 via the communication unit 190,” pg.11 [002]) which, is configured to transmit second association information associating the living body identification information in the received first association information, and the physiological information of the living body which is detected by the physiological information detector, with each other, to an outside of the own sensor in response to a determination that first association information received by the receiver contains the sensor identification information of the own sensor which is stored in the storage section (if control unit 110 verifies that memory 120 contains the device ID transmitted by “communication unit” of terminal 400, then control unit 110 [prompts] sensing unit 150 to display [with display unit 140] the physiological information [of the living body], a linkage which associates patient ID and the patient’s physiological information, or “second association information”; then, sensing unit 150 transmits this information to server 300, “the outside” pg. 11 [002]). 
However, in some embodiments, Inoue may disclose an intermediate step between the determination, and the transmission to server. Thus, for further support, the examiner cites to Habib et al, which discloses an authentication framework for healthcare devices and systems, and thus exists in the applicant’s field of endeavor; Habib discloses wherein sensor ID authentication leads directly to server transmission (see Fig. 5, “remote medical server,”), without necessarily traversing an intermediate step. It would be obvious to one of ordinary skill to modify the information flow of Inoue with the direct transmission of Habib, such that the entire flow of information occurs in an automated fashion, without the need for potentially untimely clinician intervention. 

Regarding claim 2, Inoue teaches:
wherein the second association information is association information associating the living body identification information (“the device 100 transmits…device ID to the relay server 200 [in a repeating, 5-second cycle]…When the relay server 200 receives the communication data…[and checks for matches with]…a patient ID, and a nurse ID” p. 9 [007]) in the received first association information, the sensor identification information of the own sensor (“measurement device ID”), and the physiological information of the living body which is detected by the physiological information detector (“biological information measurement device 100”), with one another.  

Regarding claim 3, Inoue teaches:
wherein the physiological information detection sensor further includes a sensor identification information recording section (“the memory 120 stores a self-measuring device ID” p. 3 [001]) which “records the electronic medical record information” (p. 1, [002])) in which sensor identification information that is identical with the sensor identification information of the own sensor (“when the received measurement device ID matches the self-measurement device ID” (p. 11, [002])) which  is stored in the storage section is recorded, and the sensor identification information acquiring section is configured to acquire the sensor identification information of the physiological information detection sensor from the sensor identification information recording section (“communication unit 390” of “hospital information server 300” (p. 4, [002])).  

Regarding claim 4, Inoue teaches:
wherein the outside of the own sensor (“biological information measuring device 100 includes…a display unit 140” (p. 5, [001]))) is a display device (“display unit 140”, (p. 5 [001])) which is configured to display the second association information which is transmitted by the second transmitter (communication data E, see p. 9, [007]), or a transfer device which is configured to transfer the second association information which is transmitted by the second transmitter, to the display device.  

Regarding claim 5, Inoue teaches:
wherein the information processing apparatus (hospital terminal 400, p. 1 [001]), further includes a medical person identification information acquiring section configured to acquire identification information of a medical person who acquires the sensor identification information and the living body identification information (“acquisition of measurement device ID, patient ID and nurse ID…by the control unit 410” p. 5 [0012]); 
the first association information is association information associating: the sensor identification information which is acquired by the sensor identification information acquiring section; the living body identification information of the living body which is acquired by the living body identification information acquiring section (see p. 5, [0013] and p. 6, [001-[003]; control unit 410 transmits measurement device ID, patient ID and a nurse ID to a relay server 200) and the medical person identification   information (“nurse ID”) which is acquired by the medical person identification information acquiring section, with one another
and the second association information is association information associating: the living body identification information and medical person identification information in the received first association information; and the physiological information of the living body which is detected by the physiological information detector, with each other information (“the device 100 transmits…device ID to the relay server 200 [in a repeating, 5-second cycle]. When the relay server 200 receives the communication data…[and checks for matches with]…a patient ID, and a nurse ID” p. 9 [007]).  

Regarding claim 6, Inoue teaches:
a physiological information detection sensor comprising: a physiological information detector configured to detect physiological information of a living body, the sensor identification information being read from a bar code (biological information measuring apparatus 100 in tandem with barcode reader 431); 
at least one storage section configured to store sensor identification information of the own sensor (“the memory 120 stores a self-measuring device ID” p. 3 [001]); 
a receiver configured to receive first association information generated and transmitted by an external device  (control unit 110 acts as the ID acquisition control unit,” (pg. 7 [011]) receiving association information stored in 420 and transmitted by “communication unit” of terminal 400), the first association information associating sensor identification information and living body identification information of the living body with each other (the patient ID list and device ID lists are stored in tandem in storage 420, see pg. 7 [007]) 
Regarding generating ID-association information, the examiner clarifies that the hospital terminal is a multi-component system, inclusive of a control unit, and existing in the same network as the relay server. Because the hospital terminal 400, “can access the relay server 200,” inclusive of control unit 210, and because the terminal itself comprises a control unit, memory, and operation unit, the terminal can initiate, store, and execute the [data corresponding to] instructions for ID-association generation stored on the server, in keeping with the principle that information stored in one part of a given network is accessible to and executable by a device in another part of that network. Therefore, it would be obvious to one of ordinary skill in the art to send the data of control unit 210, pertaining to initiating, storing, and executing ID-association generation instructions, to the hospital terminal 400, such that this data is readily accessible (and executable by the terminal’s controller 410) to a clinician or medical professional working on-site.
a determining section configured to determine whether or not the first association information received by the receiver contains the sensor identification information of the own sensor which is stored in the storage section when the receiver receives the first association information (control unit 110, which “works as the ID acquisition control unit,” references storage unit 120, which “stores a self-measuring device ID,” see pg. 7 [007] and pg. 3 [001]) 
and a transmitter which, is configured to transmit second association information associating the living body identification information in the received first association information and the physiological information of the living body which is detected by the physiological information detector, with each other, to an outside of the own sensor in response to a determination that first association information received by the receiver contains the sensor identification information of the own sensor which is stored in the storage section (if control unit 110 verifies that memory 120 contains the device ID transmitted by “communication unit” of terminal 400, then control unit 110 [prompts] sensing unit 150 to display the physiological information [of the living body], a linkage which associates patient ID and the patient’s physiological information, or “second association information”; then, sensing unit 150 transmits this information to the control unit 210 of relay server 200, “the outside,” see pg. 11 [002])

Regarding claim 7, Inoue teaches:
further comprising a sensor identification information recording section (“the memory 120 stores a self-measuring device ID” p. 3 [001]) which “records the electronic medical record information” (p. 1, [002])) in which sensor identification information that is identical with the sensor identification information of the own sensor which is stored in the storage section is recorded (“when the received measurement device ID matches the self-measurement device ID” (p. 11, [002])). 

Regarding claim 8, Inoue teaches:
an information processing apparatus (hospital terminal 400, p. 1 [001]) comprising: a sensor identification information acquiring section configured to acquire sensor identification information of a physiological information detection sensor (“acquisition of measurement device ID …by the control unit 410” p. 5 [0012]) which is adapted to be attached to a living body (biological information measuring device 100 includes “cuff 151 for blood pressure measurement” (p. 5 [007]));
wherein the sensor identification information acquiring section being capable of reading a bar code corresponding to the sensor identification information (control unit 410 operating in tandem with barcode reader 431)
a living body identification information acquiring section configured to acquire living body identification information of the living body (“acquisition of…. patient ID and nurse ID…by the control unit 410” p. 5 [0012]); 
wherein the living body identification information acquiring section being capable of reading a bar code corresponding to the sensor identification information (control unit 410 operating in tandem with barcode reader 431)
 a controller (operating unit 430, which “operates an application for reading ID, step 101” (pg. 5 [0013]) operating in tandem with barcode reader and control unit 410 (pg. 6 [0001])) configured to generate first association information associating the sensor identification information which is acquired by the sensor identification information acquiring section (“measurement device ID” pg. 5-6), and the living body identification information of the living body which is acquired by the living body identification information acquiring section with each other (“patient ID” pg. 5-6; further see p. 5, [0013] and p. 6, [001-[003]; control unit 410 transmits measurement device ID, patient ID and a nurse ID to a relay server 200). Regarding generating ID-association information, the examiner clarifies that the hospital terminal is a multi-component system, inclusive of a control unit, and existing in the same network as the relay server. Because the hospital terminal 400, “can access the relay server 200,” inclusive of control unit 210, and because the terminal itself comprises a control unit, memory, and operation unit, the terminal can initiate, store, and execute the [data corresponding to] instructions for ID-association generation stored on the server, in keeping with the principle that information stored in one part of a given network is accessible to and executable by a device in another part of that network. Therefore, it would be obvious to one of ordinary skill in the art to send the data of control unit 210, pertaining to initiating, storing, and executing ID-association generation instructions, to the hospital terminal 400, such that this data is readily accessible (and executable by the terminal’s controller 410) to a clinician or medical professional working on-site.
and a first transmitter configured to transmit the first association   to the physiological information detection sensor (see p. 5, [0013] and p. 6, [001-[003]; control unit 410 transmits measurement device ID, patient ID and a nurse ID to a relay server 200)
wherein the information processing apparatus makes the physiological information detection sensor determine whether or not the first association information received by the receiver contains the sensor identification information of the own sensor which is stored in the storage section when the receiver receives the first association information (control unit 110 references storage unit 120, which contains the “measuring device ID,” see “the control unit 110 performs…”an operation in response to, “…when the received measurement device ID matches the self-measurement device ID stored in the memory 120” pg. 11 [002])
 and wherein the information processing apparatus makes the physiological information detection sensor transmit second association information associating the living body identification information in the received first association information (control unit 110 acting in tandem with communication unit 190, see “the control unit 110 works as a transmission control unit, and the patient ID…and the confirmed biological information are transmitted as communication data G to the hospital information server 300 via the communication unit 190,” pg.11 [002]), and the physiological information of the living body which is detected by the physiological information detector, with each other , to an outside of the own sensor in response to a determination that the first association information received by the receiver contains the sensor identification information of the own sensor which is stored in the storage section (if control unit 110 verifies that memory 120 contains the device ID transmitted by “communication unit” of terminal 400, then control unit 110 [prompts] sensing unit 150 to display [with display unit 140] the physiological information [of the living body], a linkage which associates patient ID and the patient’s physiological information, or “second association information”; then, sensing unit 150 transmits this information to server 300, “the outside” pg. 11 [002]).

Regarding claim 9, Inoue teaches:
a physiological information transmission method comprising by an information processing apparatus (hospital terminal 400, p. 1 [001]),    
acquiring sensor identification information of a physiological information detection sensor which is adapted to be attached to a living body (“bar code reader 431 which is detachably connected to the main body 400…[and] is used to read a patient ID and a medical worker ID from…a wristband” p. 4 [006]) 
and living body identification information of the living body (“acquisition of…. patient ID and nurse ID…by the control unit 410” p. 5 [0012]); 
the sensor identification information being read from a bar code, and the living body identification information being read from a bar code (control unit 410 operating in tandem with barcode reader 431) 
generating first association information associating the sensor identification information and the living body identification information of the living body with each other (operating unit 430, which “operates an application for reading ID, step 101” (pg. 5 [0013]) operating in tandem with barcode reader and control unit 410 (pg. 6 [0001]) to generate first association information)
and transmitting first association information to the physiological information detection sensor (“a communication unit mounted on the main body 400M” under the control of “control unit 410,” see pg. 4 [007])
and by the physiological information detection sensor: receiving the first association information (“control unit 110 detects…an operation signal…according to a program stored in memory 120,” (p. 3 [002]), a memory which “stores a self-measuring device ID” p. 3 [001]) 
determining whether or not the received first association information contains sensor identification information of the own sensor device when it is received (control unit 110 references storage unit 120, which contains the “measuring device ID” pg. 11 [002]) 
and transmitting second association information associating the living body identification information in the received first association information, and physiological information which is detected by the physiological information detection sensor, with each other, to an outside of the own sensor in response to a determination that the first association information contains the sensor identification information of the own sensor (if control unit 110 verifies that memory 120 contains the device ID transmitted by “communication unit” of terminal 400, then control unit 110 [prompts] sensing unit 150 to display the physiological information [of the living body], a linkage which associates patient ID and the patient’s physiological information, or “second association information”; then, sensing unit 150 transmits this information to the control unit 210 of relay server 200, “the outside,” see pg. 11 [002]). 
However, in some embodiments, Inoue may disclose an intermediate step between the determination, and the transmission to server. Thus, for further support, the examiner cites to Habib et al, which discloses an authentication framework for healthcare devices and systems, and thus exists in the applicant’s field of endeavor; Habib discloses wherein sensor ID authentication leads directly to server transmission (see Fig. 5, “remote medical server,”), without necessarily traversing an intermediate step. It would be obvious to one of ordinary skill to modify the information flow of Inoue with the direct transmission of Habib, such that the entire flow of information occurs in an automated fashion, without the need for potentially untimely clinician intervention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792